Citation Nr: 1431901	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of left side head injury, to include traumatic brain injury (TBI), cognitive impairment, or a seizure disorder secondary to the head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The veteran had active service from September 1974 to September 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims on appeal are more accurately stated as listed on the title page of this decision.

During the pendency of this appeal, the veteran also submitted claims for service connection for sleep apnea and for an increased evaluation for bilateral hearing loss. The veteran's electronic records reflect that the RO issued a December 2013 rating decision which denied those claims.  The physical file and electronic files include no communication suggesting that the veteran has disagreed with those denials.  They are not before the Board.

The Veteran initially requested a hearing before the Board.  The Veteran failed to appear for the scheduled hearing.  His request for a hearing before the Board is considered withdrawn.

The issue of entitlement to service connection for a seizure disorder, to include as secondary to a head injury, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

No diagnosis or treatment of a traumatic brain injury or cognitive impairment was rendered before the Veteran submitted the claim on appeal, and VA examiners have opined that there are no current objective residuals of a traumatic brain injury or cognitive impairment due to head injury.   



CONCLUSION OF LAW

The criteria for service connection for a traumatic brain injury or cognitive impairment due to a head injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 1976, the veteran reported to the emergency room for a suture evaluation.  The provider who conducted the suture evaluation stated that there were four sutures in the left frontal area of the veteran's head.  The provider did not indicate where the sutures were put in, and did not provide any details as to how the Veteran incurred the injury that required sutures.  In August 1976, the Veteran sought evaluation of lacerations to the fingers.  At the service separation examination in May 1977, the veteran's head, face, neck, scalp, and neurologic system were described as normal, providing evidence against this claim.  The only comment as to marks and scars was "as previously noted."

The veteran sought education benefits proximate to his 1977 service discharge (indicating that he knew how to file a claim with the VA), but did not seek compensation or pension benefits until November 2009.  At that time, the veteran sought service connection for, among other claims, a head injury, left side.  The veteran submitted November 2005 private treatment records from WBH, M.D. Dr. WBH described primarily musculoskeletal complaints.  No discussion of a head injury or traumatic brain injury or a cognitive disorder as due to a head injury was noted by Dr. WBH, providing some evidence against this claim.

January 2009 VA outpatient treatment records reflect that the veteran was referred for mental health consultation because there was a positive depression screen.  He reported that he had been on Prozac for about a year and that it sometimes helped.  The veteran described himself as depressed.  The veteran's cognition was described as within normal limits, providing more evidence against this claim.  

February 2009 VA outpatient treatment records reflect that the veteran reported that he began receiving treatment for depression while he was in jail in 2007 and 2008.  The veteran also reported that he was discharged from service because he was using drugs and was sent to Alcoholics Anonymous.  

Importantly, at this time, no reference was made to the head injury. 

VA outpatient mental health treatment records thereafter reflect that the veteran reported that he sought disability benefits from the Social Security Administration (SSA).  He last worked as a mechanic in 2006.  He reported inability to work as a result of knee pain, a hand disorder (Dupuytren's contracture), seizures, and depression.

In May 2009, the veteran reported intermittent numbness of his head.  The Veteran reported a history of seizures.  At the time of March 2010 VA examination, the Veteran reported that he had a scar due to an injury to the head in service incurred in 1976.  The VA examiner was unable to find a scar of the left frontal region on examination of the head and face.  

No photographs were taken, and the examiner declined to render any opinion about a scar of the head or face, because no scar was found, providing more evidence against this claim.  

By an April 2010 decision, the RO denied service connection for a left side head injury.  In February 2011, the veteran submitted a notice of disagreement with the denial of service connection for a left side head injury.

In April 2010, the veteran submitted a statement indicating that he incurred a head injury in service when he fell from his bunk.  He did not recall details of the incident.  He reported several episodes of dizziness and nausea prior to his 1977 service discharge.  The veteran reported that he began to have "seizures" in 1978 or early 1979 and that in 1984 he had another episode of dizziness and fainted.

At the time of June 2011 VA examination, the veteran reported he began to have episodes of losing "orientation" some time in 1978 or 1979.  He further reported that he was not evaluated for the symptoms of head injury until 1985, when he had a "seizure."  The VA examiner concluded that no objective indication of a cognitive disorder or behavioral compromise secondary to trauma-related damage was found on examination.  The examiner found no evidence of residual impairment due to a traumatic brain injury to the cerebral cortex.  

The examiner concluded that the Veteran's observed problems with comprehension and expression of spoken or written language were likely due to psychological and emotional factors and or to postoperative pain.  The examiner found no physical signs of autonomic nervous system impairment, gait abnormality, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity, cranial nerve dysfunction, endocrine dysfunction, or other abnormality.  Radiologic examinations of the skull noted that there was moderate involutional brain atrophy, but no evidence of brain injury.  For purposes of information, the Board notes that the term "involution" refers to progressive degeneration, such as that occurring naturally with age.  Dorland's Illustrated Medical Dictionary 970 (31st ed. 2007).  

Although service medical records document that the veteran received four sutures in the frontal area of the left side of the head in 1976, no provider has identified any sign or symptom of traumatic brain injury or cognitive impairment related to that injury or the incident underlying that injury.  The VA examiners who conducted a battery of physical and psychometric testing during the pendency of this appeal concluded that the examinations did not reflect structural damage to the brain, but rather reflected the adverse impacts of severe psychopathological disturbance, post-operative pain (recent surgery in May 2011), and negative for any physical or cognitive residuals of a head injury.  See June 2011 VA examination report, pages 12-24.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis or a psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a specified period following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, service connection based on a showing of chronicity and continuity is only available for disabilities that are listed as chronic in 38 C.F.R. § 3.309(a).  Traumatic brain injury or cognitive impairment is not among the listed disorders.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  There is no medical evidence that the Veteran has ever been treated for or assigned a diagnosis of traumatic brain injury or cognitive impairment.  The Veteran has not identified any provider who treated him for the claimed diagnosis.  The Veteran himself acknowledged that he did not advise the Social Security Administration that traumatic brain injury or cognitive impairment were among the disorders which contributed to his unemployability.  

VA treatment records do not reflect a diagnosis of or a report of history of traumatic brain injury or cognitive impairment other than as associated with current medical conditions.  VA examiners were unable to identify any traumatic brain injury residual or cognitive impairment during the pendency of this claim, and opined that observed cognitive impairments were attributable to the Veteran's substance abuse disorders or acute medical conditions.  Current VA reports and examinations are entirely devoid of any physical or objective finding of traumatic brain injury or cognitive impairment due to such injury.  In the absence of any current or past diagnosis or treatment of a traumatic brain injury incurred in service or cognitive impairment due to such injury, the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against a finding that the Veteran has manifested traumatic brain injury or cognitive impairment due to such injury during the pendency of this appeal.  Accordingly, the claim must be denied.

The Veteran himself has reported that he was not treated for traumatic brain injury or cognitive impairment prior to 1985.  The Veteran has not identified private or VA records of treatment for traumatic brain injury or cognitive impairment since 1985.  The Veteran has acknowledged that no earlier claim for SSA disability benefits was granted, and has acknowledged that he did not advise SSA that he had traumatic brain injury or cognitive impairment when he submitted the disability claim that was granted by SSA.  The Veteran does not contend that any SSA examiner advised him that he had traumatic brain injury or cognitive impairment due to a traumatic injury.  The Veteran does not contend that the attorney who assisted him to obtain SSA disability benefits has any evidence relevant to the claims for service connection for traumatic brain injury or cognitive impairment secondary to such injury.  No further development is required.  The Veteran has been notified of the criteria for establishing service connection for a traumatic brain injury or cognitive impairment.  See January 2010 letter to Veteran.  

The Veteran has not identified any additional relevant evidence.  Although the Veteran noted that he sought SSA disability benefits, the Veteran himself states that SSA was advised that his inability to work was due to a knee disorder, a disorder of the right hand (Dupuytren's contracture), seizures and depression.  As the Veteran does not contend that he reported traumatic brain injury or cognitive impairment to SSA, or that SSA noted such disorders, it would be fruitless to attempt to obtain those records regarding these aspects of the claim.  The duties to notify and assist have been met.  

ORDER

The appeal for service connection for a traumatic brain injury or cognitive impairment due to a left-side head injury is denied.


REMAND

The Veteran contends that he has seizures, and that the Social Security Administration (SSA) has records of a claim for total disability.  The Veteran contends that he has advised SSA that the seizures for which the Veteran seeks service connection are among the disorders which cause his unemployablity.  The problems addressed above can be fully addressed by the Board as the Veteran has never contended that SSA records would support those parts of his claim.    

Prior to issuing a final rating decision, the RO should attempt to locate the Veteran's SSA award letter as well as the SSA claims file.  

Accordingly, the case is REMANDED for the following action:

Obtain the Veteran's SSA records and SSA administrative actions case file.  Then, readjudicate the claim for the seizure issue only. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


